Sawyer, G. J.,
concurring. In my judgment the facts alleged in the bill do not show a valid reservation of the lands described therein *427for any public purpose, or present any sufficient ground for equitable relief. I therefore concur in the order sustaining the demurrer and directing a decree dismissing -the bill.
TERRITORIAL Prouerty. In article 4, § 8, subd. 2 of tlio constitution of the United States, defining the power of congress as to the disposition of tlio territory or property belonging to the United States, “ to dispose ” means to make a sale of the lands, or otherwise to raise money from them,(a) and includes the the power to lease ;(b) but all disposition must be by authority of congress.(c) “Territory” is equivalent to the word “lands,” and the words “respecting the territory” refer only to the “territory” owned by the United States at the time of the adoption of the constitution, (d) Subsequently-acquired territory is subject to the legislation of congress as an incident to its ownership.(e) The right to govern is the inevitable consequence of the right to acquire. (f) In legislating for the territories, congress exorcises the combined powers of the general and of the state governments.(g) It has the absolute power of governing and legislating for the territories, and may give jurisdiction to the territorial courts ;(h) but such courts are not courts of the United States.(i) The general jurisdiction over the place, subject to this grant of power, adheres to the territory as a portion of the states not yet given away.(j) “Needful rules ” means appropriate legislation, (k) including the passage of all laws necessary to secure the rights of tlio United States to the public lands, and to provide for their sale, and to protect them from taxation.(l) It can make all needful rules and regulations, but only for the disposition and protection of lands within the limits of a state, (m) So, it may provide that all contracts and transfers relating to such land, made before the patent issues, shall be void.(n) It has the absolute right to proscribe the times, conditions, and modes of transfer of the public domain, and to whom transfer shall be made,(o) and it has the sole power to declare the dignity and effect of United States titles;(p) and, when the acts of congress make a patent necessary to complete the title, no state can make anything else evidence of title ;(q) nor can a state pass a law depriving a patentee of the possession of property by reason of delay in the transfer of title after initiation of proceedings for its acquisition.(r) — [Ed.
See Same Parties, post, 449. See, also, Neilson v. Lagow, 12 How. 98.